Case 3:15-md-02670-JLS-MDD Document 2463 Filed 01/19/21 PageID.229445 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                         Case No.: 15-md-2670-JLS-MDD
12   PRODUCTS ANTITRUST LITIGATION
13
                                                      ORDER OF DISMISSAL
14   This Document Relates to:
15         W. Lee Flowers & Co. v. Bumble Bee
           Foods, LLC, et al., 16-cv-1226
16
17
18         Presently before the Court is a Notice of Voluntary Dismissal (ECF No. 2455) of
19   claims against Defendants StarKist Co., Dongwon Industries Co., Ltd, and Del Monte
20   Corporation (collectively, “StarKist Defendants”) only. Pursuant to Federal Rule of Civil
21   Procedure 41(a)(1)(A)(ii) and Civil Local Rule 7.2, and in the absence of any objections,
22   the stipulation of the parties is approved. The claims alleged in case no. 16cv1226
23   against the StarKist Defendants are dismissed with prejudice. Each party to the Notice
24   of Voluntary Dismissal shall bear its own fees and costs.
25   ///
26
27
28

                                                 1
                                                                              15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2463 Filed 01/19/21 PageID.229446 Page 2 of 2



 1
 2         No later than January 27, 2021, the parties to the Notice of Dismissal shall jointly
 3   file a notice listing any pending motions which are affected by this dismissal.
 4         IT IS SO ORDERED.
 5
 6   Dated: January 19, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               15-md-2670-JLS-MDD
